BUCHWALTER, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
This was an action to set aside a will. Armstrong and Louisa Smith had accumulated a considerable amount of property during their life time. Finally, plaintiff transferred one-half interest in the real estate to his wife, Louisa. In 1902, after some negotiations, Louisa Smith bought plaintiff’s interest in a certain piece of property for $21,000. This property was deeded to one Fitzgerald and then transferred to Mrs. -Smith’s brother, William Armstrong. Detectives were employed by Mrs. Smith’s relatives to watch the actions of Mr. Smith. By her will all of her property whs left to her brothers and sisters. The jury held that the will was made under undue influence, whereupon error was prosecuted to the Court of Appeals, which held:
1. Taking into consideration all the circumstances of the case, the fact that the defendants secretly connived to gain control of the property,. it cannot be said that the finding of the juiry was manifestly against the weight of the evidence.